NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        APR 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TEODORO DELGADO SUAREZ,                         No.    16-70606

                Petitioner,                     Agency No. A099-579-581

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      Teodoro Delgado Suarez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo constitutional

challenges and questions of law. Mohammed v. Gonzales, 400 F.3d 785, 791-92

(9th Cir. 2005). We deny in part and dismiss in part the petition for review.

      Delgado Suarez has not raised, and therefore has waived, any challenge to

the agency’s determination that he was convicted of a particularly serious crime

and therefore is ineligible for asylum and withholding of removal. See Corro-

Barragan v. Holder, 718 F.3d 1174, 1177 n.5 (9th Cir. 2013) (failure to contest

issue in opening brief resulted in waiver). He also waived any challenge to the

agency’s determination that he is ineligible for CAT relief, as well as its

determination that he has not shown any due process violation. Id.

      To the extent Delgado Suarez challenges the agency’s September 6, 2007,

removal order, we lack jurisdiction to consider that contention, because this

petition is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315
F.3d 1186, 1188 (9th Cir. 2003). We also lack jurisdiction to consider Delgado

Suarez’s requests for employment authorization and naturalization. See 8 U.S.C. §

1252(b)(4)(A); Andia v. Ashcroft, 359 F.3d 1181, 1184 (9th Cir. 2004) (“In

reviewing the decision of the BIA, we consider only the grounds relied upon by

that agency.”)




                                          2                                     16-70606
      We previously granted Delgado Suarez’s request for a stay of removal

pending review of this petition (Docket Entry No. 9). Delgado Suarez’s request for

a fourth extension to submit his reply brief is denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                          3                                16-70606